Citation Nr: 1542637	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-26 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for arthritis of the cervical spine.

4.  Entitlement to service connection for arthritis of the left shoulder.

5.  Entitlement to service connection for arthritis of the left hip.

6.  Entitlement to service connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1967 to January 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from January and April 2008 rating decisions of the RO in St. Petersburg, Florida.  This case was previously before the Board in November 2011, where, in pertinent part, the Board denied service connection for sinusitis and right elbow tendonitis, and remanded the other service connection issues currently remaining on appeal for additional development, to include obtaining a VA hypertension examination.  The Veteran appealed the Board decision as to the issues of entitlement to service connection for sinusitis and right elbow tendonitis to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2013 memorandum decision, the Court, in pertinent part, vacated the November 2011 Board decision as to those issues.  

The case was again before the Board in October 2014, where the Board granted the issues of service connection for a respiratory disorder, a right elbow disorder, and left-ear hearing loss.  The Board then remanded the remaining issues on appeal to obtain any missing service treatment records, to include the Veteran's service dental records.  As the instant decision grants service connection for arthritis of the cervical spine and migraine headaches and remands the remaining arthritis issues, the Board need not consider whether an additional remand to comply with the previous remand directives as to these issues is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

As to the issue of service connection for hypertension, the record reflects that on remand VA obtained the Veteran's outstanding service dental records, and it does not appear that any other relevant service records are missing from the Veteran's file.  Further, the Veteran received a VA hypertension examination in November 2012.  The examination report is of record.  The VA examination report reflects that the VA examiner reviewed the record, took a history from the Veteran, conducted an in-person examination with appropriate testing, and rendered the requested opinion.  As such, an additional remand to comply with the November 2011 and October 2014 directives is not required.  Id.

Throughout the course of this appeal, the Board has considered the issue of service connection for arthritis in general.  In the instant decision, the Board grants service connection for arthritis of the cervical spine; however, as argued by the Veteran's representative in a September 2015 brief and supported elsewhere in the record, there is some indication that the Veteran may have arthritis in the left shoulder, left hip, and/or both knees.  As will be discussed below, the Board finds that a remand is necessary for a VA examination specifically addressing whether the Veteran has arthritis in one or more of these joints.  Rather than remanding the entire arthritis issue and delaying the issuance of the Veteran's cervical spine arthritis benefits, the Board has subdivided the remaining arthritis issues on appeal.

The Veteran testified from St. Petersburg, Florida, at a June 2011 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

The issues of service connection for arthritis of the left shoulder, left hip, and knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with hypertension.

2.  There was no in-service cardiovascular injury or disease, and symptoms of hypertension did not begin during active service. 

3.  The hypertension did not manifest to a compensable degree within one year of active service.

4.  Symptoms of hypertension were not chronic in service and were not continuous since service.

5.  The hypertension was not caused by general environmental and/or chemical exposure in service.

6.  The Veteran has a current cervical spine disability of degenerative joint disease (DJD).

7.  The Veteran sustained a neck injury in service.

8.  The Veteran has experienced "continuous" symptoms of a neck disability of cervical spine DJD since service separation.

9.  The Veteran has a current diagnosis of migraine headaches.

10.  The headache disability is proximately due to or the result of the service-connected cervical spine DJD.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active military service and may not be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for cervical spine DJD have been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a headache disability, as secondary to the service-connected cervical spine DJD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for arthritis of the cervical spine and migraine headaches, which represents a complete allowance of the Veteran's claim as to those issues, and remands the other arthritis issues on appeal, no further discussion of VA's duties to notify and to assist is necessary concerning those issues.

In June 2007, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the January and April 2008 rating decisions from which this appeal arises.  Further, the hypertension issue was readjudicated in a May 2009 Statements of the Case (SOC) and December 2012 and June 2015 Supplemental Statements of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received a VA hypertension examination in November 2012.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report reflects that the record was reviewed, necessary testing was conducted, and all relevant questions were answered.  Further, the Veteran submitted a private opinion in July 2011.  

The Board notes that, per the June 2013 memorandum decision, as to the issues of service connection for sinusitis and right-elbow tendinitis, the Court held that the Board erred in failing to suggest to the Veteran that he submit specific historical medical records from his private physician, Dr. H.  Pursuant to Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that during a Board hearing a VLJ must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, at the June 2011 Travel Board hearing, the Veteran explicitly testified that Dr. H had never opined that the Veteran's hypertension was related to service.  As it was already established that the Veteran had been diagnosed with hypertension, there were no relevant records for the VLJ to suggest the Veteran submit from Dr. H.

Further, the Court in Bryant held that a VLJ's failure to explicitly lay out material issues of medical nexus and current disability was not prejudicial with respect to disability claims where the record reflected that the issues were developed by the Secretary of Veterans Affairs by means of medical examination reports on each of the disabilities and any nexus to service, and there was no indication that the claimant had any additional information to submit.  Id. at 498-99.  Here, the Veteran had previously been diagnosed with hypertension and he testified that Dr. H had never opined that there was a relationship between hypertension and service.  As discussed above, this indicates that there was no additional relevant evidence from Dr. H for the Veteran to submit at that time.  For these reasons, and the additional reason that the Veteran subsequently received an adequate VA hypertension examination in November 2012, the notice requirements of Bryant were satisfied.

Additionally, the Veteran's argument to the Court reflects that he understood the advantages and benefits to submitting the private treatment records to the Board.  Since the June 2013 memorandum decision, the issue of service connection for hypertension again came before the Board and was again remanded for additional development.  The issue is now before the Board over two years since the Court's decision.  The Veteran has had both the knowledge of and a sufficient amount of time to submit any additional relevant treatment records from Dr. H.  As such, there is no prejudice to the Veteran in deciding the issue of service connection for hypertension at this time.     

All relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for service connection for hypertension.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, hypertension and DJD/arthritis are "chronic diseases" listed under 
38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Headache and migraine disabilities are not chronic diseases, and the presumptive service connection provisions do not apply.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as cardiovascular disease become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Hypertension

The Veteran has advanced that the currently diagnosed hypertension was caused by exposure to chemicals while working as a mechanic in service.  At the outset, the Board notes that the Veteran has a current diagnosis of hypertension.  The reports from the November 2012 VA hypertension examination and July 2011 private opinion reflect that the Veteran has a current hypertension diagnosis.

As to the Veteran's advanced chemical exposure, the Board notes that service treatment and personnel records do not reflect that the Veteran was involved in an accident or other incident resulting in exposure to a chemical or other substance beyond what would be considered normal exposure for a naval mechanic working with jet aircraft.  At the June 2011 Travel Board hearing, the Veteran did not testify to anything beyond generalized exposure to chemicals during the 20 years of service.    

Pursuant to Diagnostic Code 7101, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater.  38 C.F.R. § 4.104.  The record reflects that the Veteran received numerous blood pressure readings throughout service.  Such readings include the following:

Date
Systolic/
Diastolic
Date
Systolic/
Diastolic
Sep 67
118/
80
Nov 83
110/
80
Oct 68
106/
68
Nov 83
108/
66
Jan 72
120/
82
Mar 84
108/
60
Aug 72
122/
78
Mar 84
112/
70
Jul 73
106/
72
Jun 84
100/
68
Nov 73
118/
80
Jun 84
110/
60
Mar 76
128/
96
Jul 84
116/
74
Apr 76
130/
76
Jul 84
120/
80
Apr 76
104/
78
Jul 84
100/
60
Apr 76
122/
80
Aug 84
108/
66
Apr 76
130/
90
Oct 84
104/
70
Apr 76
120/
82
Oct 84
106/
70
Mar 77
110/
82
Oct 84
108/
68
Jul 77
122/
70
Nov 84
110/
72
Apr 78
120/
72
Nov 84
118/
70
Jul 78
110/
78
Nov 84
106/
74
Feb 79
114/
72
Nov 84
112/
70
Dec 80
124/
80
Feb 85
106/
70
Apr 81
120/
78
Apr 85
102/
68
Apr 81
120/
82
Aug 85
124/
90
Apr 81
132/
82
Dec 85
118/
84
May 81
130/
86
Mar 86
122/
78
Jun 81
124/
78
Aug 86
134/
84
Apr 82
122/
80
Oct 86
116/
70
Aug 82
110/
64
Nov 86
122/
80
Aug 83
104/
60
Dec 86
118/
78
Oct 83
116/
80




While some diastolic readings were 90mm. or greater, the Board does not find that the readings were "predominantly" 90mm. or greater.  Most of the diastolic readings were in the 70 and 80 mm. ranges.  

In March 1976, after the Veteran's particularly high blood pressure reading of 128/96, the Veteran went in for a series of blood pressure readings over the course of three days.  On March 29, 1976, the Veteran had a morning reading of 130/86 and an afternoon reading of 104/78.  On March 30, 1976, the Veteran had a morning reading of 122/80 and an afternoon reading of 130/90.  Finally, on the morning of March 31, 1976, the Veteran's blood pressure was 120/82.  After the three days of readings the Veteran was not diagnosed with hypertension.  In fact, the service treatment records, including multiple service examinations, reflect that the Veteran was never diagnosed with hypertension in service.

August 2001 and June 2002 treatment records from the naval hospital where the Veteran previously received treatment reflects that the Veteran denied a history of hypertension when completing health and fitness assessments.  Subsequently, the report from an October 2002 radiologic examination reflects that the Veteran was diagnosed with hypertension.  The report from a January 2008 VA heart examination conveys that the Veteran first began taking hypertension medication in 2003.

At the June 2011 Travel Board hearing, the Veteran testified to not remembering having an issue with hypertension in service or ever being diagnosed with hypertension in service.  The Veteran further testified that soon after service he was employed in a federal job in which blood pressure readings were often taken.  During these readings the nurse would inform the Veteran of the readings which were "sometimes high, sometimes low."  The Veteran did not advance being diagnosed with hypertension by the nurse who took the readings.

From there, the Veteran testified to first being placed on medications 10 to 15 years ago, which is in line with the medical records discussed above.  When asked if the Veteran's civilian doctors had opined if the hypertension may have started or been related to service, the Veteran testified to not having such an opinion.  The Veteran also testified to first seeking treatment for hypertension about five or six years after service separation in January 1987.      

VA received two private opinions from the Veteran's private physician dated June and July 2011.   In each opinion the private physician advanced reviewing the Veteran's treatment records since service separation, but not reviewing the service treatment records.  Both reports reflect that the private physician opined that the Veteran's currently diagnosed hypertension was most likely caused by or a result of working as a mechanic in service.  Specifically, the private examiner stated that the hypertension was caused by "the environment aboard the U.S. Navy ships."  The private examiner did not explain what environmental factors, such as chemical exposure, were related to the hypertension.

In November 2012, the Veteran received a VA hypertension examination.  The examination report conveys that, per the Veteran, the first diagnosis of hypertension was in 1997.  The report states that the Veteran attributed the development of hypertension 10 years after service to exposure to substances aboard the ships and to the fumes around the planes.  

At the conclusion of the examination in November 2012 the VA examiner opined that the hypertension was not caused by or a result of the Veteran's active service.  The VA examiner noted considering the Veteran's history as a mechanic aboard navy ships in reaching the opinion.  The VA examiner explained that the opinion was based upon the review of the medical literature and the medical records, along with the examiner's clinical experience.  Per the medical literature, risk factors for the development of essential hypertension include genetic predisposition, physical inactivity, weight gain, sodium intake, and alcohol intake.  There is no objective evidence in the medical literature of a causal relationship between working as a mechanic for 20 years in the Navy, and/or exposure to the environment aboard a naval vessel, and future development of hypertension.

After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against a finding that the Veteran's hypertension began in service, showed chronic symptoms in service, manifested to a compensable degree within one year of service, had continuous symptoms since service, or was caused by environmental exposure in service.  Service treatment records reflect that the Veteran was not treated for hypertension in service, and treatment records convey that the Veteran was not diagnosed with hypertension until 2002.  The Veteran underwent numerous blood pressure tests throughout service and was never diagnosed with hypertension.  This includes after a three-day in-service blood pressure testing series when the Veteran's diastolic blood pressure once reached 96 mm.   

While the Board has considered the Veteran's statement to the VA examiner in November 2012 that hypertension was diagnosed in 1997 (and other lay statements contending it was diagnosed even earlier), the Board finds the contemporaneous medical records reflecting that the Veteran denied a history of hypertension until after being diagnosed in 2002 to be of more probative value.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  Further, even if the Board were to find that the Veteran was first diagnosed with hypertension in 1997, this is still 10 years after service separation.

Considering the evidence of record, as the Veteran's last period of honorable service ended in January 1987, the evidence does not show that the currently diagnosed hypertension had its onset during service, or chronic symptoms in service, or manifested to a compensable degree within one year of service.

The Board next finds the weight of the evidence demonstrates that symptoms of hypertension have not been continuous since service separation in January 1987.  As noted above, the Veteran was not treated for or diagnosed with hypertension in service, and was first diagnosed with hypertension 15 years after service.  Per the above discussion, the Board assigns greater weight to this evidence than the Veteran's more recent assertion of a hypertension diagnosis in 1997 or earlier.  The approximately fifteen year period between service and the onset of hypertension is one factor that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the normal in-service examinations, the treatment (medical) records reflecting that the Veteran denied a history of hypertension prior to October 2002, the October 2002 treatment record diagnosing the Veteran with hypertension, and the subsequent hypertension treatment records.

Finally, as to direct service connection, the Board finds the November 2012 VA hypertension examination and opinion to be more probative than the June and July 2011 private opinions.  In rendering the negative opinion the VA examiner specifically stated that the opinion was based upon the medical literature, the Veteran's medical records, and the examiner's clinical experience.  The VA examiner detailed the causes of hypertension, and explained that nothing in the medical literature supported a finding that general naval vessel environmental exposure would lead to a subsequent diagnosis of hypertension.  The private examiner's opinion, which opined that such environmental exposure did cause the subsequent diagnosis of hypertension, provided essentially no basis for the opinion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  As the Board finds the November 2012 VA hypertension examination opinion to be the more probative opinion, the Board finds that the hypertension was not directly incurred in service.

For these reasons, the Board finds that the weight of the evidence is against either direct or presumptive service connection for hypertension under the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Arthritis of the Cervical Spine

The Veteran asserts that cervical spine arthritis is related to active service.  He specifically contends that he sustained a neck injury in service and has experiences symptoms of a neck (cervical spine) disorder since the in-service injury. 

Initially, the Board finds that the Veteran is currently diagnosed with DJD of the cervical spine.  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  

Next, the Board finds that the Veteran sustained a neck injury in service.  A July 1977 service treatment record reflects that the Veteran complained of having a stiff neck.  The Veteran advanced that while bent over and washing his face he injured his neck when he stopped himself from falling over after reaching for a towel.  Upon examination the Veteran had limited range of motion in the neck.  A cervical collar for support was prescribed, along with a muscle relaxant.  It does not appear that the Veteran received a specific diagnosis.  Further, an August 1985 service treatment record reflects that the Veteran complained of upper back strain and a pulling on the neck after feeling a pull and sharp pain in the upper back while shoveling.

Finally, the Board finds that the weight of the medical and lay evidence of record is at least in equipoise on the question of whether the Veteran has had continuous symptoms of a cervical spine disability of DJD since separation from service.  As noted above, service treatment records reflect that the Veteran first complained of neck issues in July 1977.  In May 1985, the Veteran complained of neck, shoulder and arm pain, and in August 1985, the Veteran advanced a feeling of neck pull after a shoveling accident.  Medical history reports from November 1985 and November 1986 also reflect that the Veteran complained of arthritis symptoms at service separation.     

Upon service separation in 1987, the Veteran sought service connection for arthritis in the neck, shoulders, knees, and right arm.  The Veteran advanced that arthritis symptoms had been present since 1981.  The Veteran received a VA examination in March 1987.  The examination report reflects that the Veteran advanced first noticing pain in the shoulders and upper back in 1981.  An X-ray taken during the examination did not reveal any abnormal findings in the cervical spine.  The Veteran was not diagnosed with a cervical spine disability at that time.

The report from a MRI taken in August 2001 reflects that the Veteran had degenerative changes throughout the cervical spine.  A May 2007 letter from the Veteran's private physician stated that the Veteran had a history of both cervical spine DJD and cervical spine radiculopathy; however, there was no mention as to when the disability symptoms began.  A May 2007 private treatment record reflects that the Veteran complained of pain in the back of the head that radiated to the left shoulder.  

In the June 2008 claim, the Veteran once again advanced that symptoms of cervical spine arthritis began during service.  Unfortunately, the transcript from the June 2011 Travel Board hearing reflects that during the hearing the Veteran only discussed the advanced bilateral knee arthritis.  As such, the neck arthritis/DJD issue was not addressed.

VA received private opinions dated June and July 2011.  The private examiner opined that the Veteran's currently diagnosed cervical spine DJD was most likely caused by the Veteran's work for 20 years as a mechanic in the Navy.

The Veteran received a VA neck examination in November 2012.  The examination report reflects that the Veteran was first diagnosed with cervical spine DJD in 2001 per the above-discussed MRI.  The report also conveys that the Veteran advanced having neck discomfort for years.  At the conclusion of the examination the VA examiner opined that the Veteran's cervical spine DJD was less likely as not related to service as the cervical spine X-rays taken in March 1987 were negative, and there was no evidence of DJD until 14 years post-service.  Intercurrent injury was unknown.  It does not appear that the VA examiner considered the Veteran's July 1977 neck injury treatment and/or the shoveling injury August 1985.  As such, the opinion is of limited probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).   

The evidence of record, both lay and medical, reflects that the Veteran's neck was injured in service on at least one, and possibly two, occasions, and that the Veteran has consistently advanced having symptoms of cervical spine arthritis both during and since service separation.  Further, the Veteran's private physician has opined that the Veteran's current cervical spine DJD is related to service.  No intercurrent cause of the DJD has been identified.  Such evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of a cervical spine disability since service separation which was later diagnosed as DJD (arthritis) of the cervical spine.  See Clyburn v. West, 
12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran injured the cervical spine in service and has experienced "continuous" symptoms of a cervical spine disability of DJD since separation from service in January 1987.  As such, the criteria for presumptive service connection for DJD of the cervical spine under 
38 C.F.R. § 3.303(b) based on "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Headache Disability

The Veteran asserts that a currently diagnosed headache disability is related to service or, in the alternative, caused by the now service connected cervical spine disability.  The Board notes that the Veteran is currently diagnosed with a headache disability of migraine headaches.  An April 2009 VA neurological disorder examination reflects that the Veteran was diagnosed with recurrent headaches, and June and July 2011 private opinions convey that the Veteran has a current diagnosis of migraine headaches.

After a review of all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the currently diagnosed headache disability is related to the service-connected cervical spine disability.  The record reflects that the Veteran originally sought service connection for migraine headaches alongside service connection for cervical spine arthritis in February 1987.  Further, service treatment records reflect that the Veteran complained of headaches on multiple occasions in service.  The March 1987 VA examination report reflects that the Veteran advanced first experiencing migraine headaches about three years after the cervical spine pain began.

A May 2007 private treatment record stated that the Veteran had a history of cervical spine DJD and radiculopathy, and that the Veteran had occipital skull pain.  A May 2007 private treatment record also conveys that the Veteran had pain in the back of the head that went down to the shoulder.


In April 2009, the Veteran received a VA neurological disorder examination.  At the conclusion of the examination the examiner diagnosed the Veteran with recurrent headaches without precise diagnosis (as there was no evidence of pathology).  Relevant to the instant decision, the VA examiner noted that the Veteran described symptoms consistent with cervical headaches.

At the June 2011 Travel Board hearing, the Veteran credibly testified to having constant headaches since service that began in the back of the neck and spread to the head.  In the June and July 2011 private opinions, the Veteran's private physician opined that it was most likely that the currently diagnosed migraine headaches were caused by the Veteran's (now service-connected) cervical spine DJD/radiculopathy.  

In November 2012, the Veteran received a new VA neurological disorder examination.  While the VA examiner found that the headaches were not directly related to service, no opinion was offered as to whether the headaches were related to the now service-connected cervical spine disability.

Upon review of all the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a headache disability, as secondary to the service-connected cervical spine DJD, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran has advanced headache pain radiating from the cervical spine, the Veteran was previously diagnosed with occipital skull pain, a VA examiner at the April 2009 VA examination noted that the Veteran advanced symptoms consistent with cervical headaches, and the Veteran's own physician opined that the currently diagnosed migraine headaches are caused by the now service-connected cervical spine DJD.  

As service connection has been granted on a secondary basis, there is no need to discuss entitlement to service connection on a direct or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).  


ORDER

Service connection for hypertension is denied.

Service connection for cervical spine DJD is granted.

Service connection for a headache disability of migraine headaches, as secondary to the service-connected cervical spine DJD, is granted.


REMAND

Service connection for Arthritis of the Left Shoulder, Left Hip, and Knees  

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Upon a review of all the medical and lay evidence of record, and considering the arguments advanced in the September 2015 representative brief, the Board notes there is at least some indication that the Veteran may have arthritis of the left shoulder, left hip, and/or both knees which may be related to service.  As there has been no previous VA orthopedic examination specifically addressing these joints, in an abundance of caution, the Board will remand for a new VA orthopedic examination.

Outstanding Documentation

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received private treatment concerning the remaining disability issues on appeal.  On remand the AOJ should contact the Veteran and inquire as to whether there are any outstanding relevant private treatment records for the period from June 2007.

Accordingly, the issues of service connection for arthritis of the left shoulder, left hip, and knees are REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any outstanding private treatment (medical) records for arthritis of the left shoulder, left hip, and/or knees.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of such disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Schedule the appropriate VA examination(s) to assist in determining the current nature and etiology of the Veteran's advanced arthritis disabilities.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinions:

a)  Does the Veteran have a current diagnosis of arthritis of the left shoulder?  If the VA examiner finds that the Veteran does not have a current diagnosis of arthritis of the left shoulder, the VA examiner should address the June and July 2011 private opinions.

b)  If the Veteran does have a current diagnosis of arthritis of the left shoulder, is it as likely as not (i.e., probability of 50 percent or more) that the left shoulder disability is related to service, including the Veteran's work as a mechanic?

c)  Does the Veteran have a current diagnosis of arthritis of the left hip?  If the VA examiner finds that the Veteran does not have a current diagnosis of arthritis of the left hip, the VA examiner should address the May 2007 letter from the Veteran's private physician, along with the June and July 2011 private opinions.

d)  If the Veteran does have a current diagnosis of arthritis of the left hip, is it as likely as not (i.e., probability of 50 percent or more) that the disability is related to service, including the Veteran's work as a mechanic?

e)  Does the Veteran have a current diagnosis of knee arthritis?  If the VA examiner finds that the Veteran does not have a current diagnosis of bilateral knee arthritis, the VA examiner should address the Veteran's June 2011 hearing testimony.

f)  If the Veteran does have a current diagnosis of knee arthritis, is it as likely as not (i.e., probability of 50 percent or more) that the disability is related to service, including the Veteran's work as a mechanic?

3.  Then, readjudicate the issues of service connection for arthritis of the left shoulder, left hip, and knees.  If any benefit sought on appeal remains denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


